DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 5, 8, 11, 16, 17, 19 and 20 are objected to because of the following informalities:

For claim 1, Examiner believes this claim should be amended in the following manner:
A method comprising: 
at a device including one or more cameras and non-transitory memory coupled to one or more processors: 
obtaining an input directed to a content creation interface, wherein the input corresponds to a sketch of a candidate object, and wherein the content creation interface facilitates creation of a computer-generated graphical [[objects]] object presentable using the device; 
obtaining a three-dimensional (3D) model using the input that corresponds to the sketch of the candidate object; 
generating [[a]] the computer-generated graphical object using the [[obtained]] 3D model; and
 causing presentation of the computer-generated graphical object together with imagery obtained using the one or more cameras of the device.

For claim 2, Examiner believes this claim should be amended in the following manner:
The method of claim 1, wherein obtaining the 3D model includes matching the sketch of the candidate object to the 3D model that is pre-existing in a 3D model library.

For claim 5, Examiner believes this claim should be amended in the following manner:
The method of claim 1, further comprising: 
displaying the content creation interface together with the imagery obtained using the one or more cameras of the device.

For claim 8, Examiner believes this claim should be amended in the following manner:
The method of claim 1, further comprising: 
determining a display location for the computer-generated graphical object using a location of the [[obtained]] input corresponding to the sketch of the candidate object, and wherein causing the presentation of the computer-generated graphical object comprises causing the presentation of the computer-generated graphical object at the [[determined]] display location for the computer-generated graphical object.

For claim 11, Examiner believes this claim should be amended in the following manner:
The method of claim 1, further comprising: 
obtaining an additional input directed to the [[presented]] computer-generated graphical object; and 
modifying the [[presented]] computer-generated graphical object according to the additional input.

For claim 16, Examiner believes this claim should be amended in the following manner:
 A device comprising: 
one or more processors; 
a non-transitory memory; one or more cameras; and 
one or more programs stored in the non-transitory memory, which, when executed by the one or more processors, cause the device to: 
obtain an input directed to a content creation interface, wherein the input corresponds to a sketch of a candidate object, and wherein the content creation interface facilitates creation of a computer-generated graphical [[objects]] object presentable using the device; 
obtain a three-dimensional (3D) model using the input that corresponds to the sketch of the candidate object; 
generate [[a]] the computer-generated graphical object using the [[obtained]] 3D model; and 
cause presentation of the computer-generated graphical object together with imagery obtained using the one or more cameras of the device.

For claim 17, Examiner believes this claim should be amended in the following manner:
The device of claim 16, wherein obtaining the 3D model includes one of: 
matching the sketch of the candidate object to the 3D model that is pre-existing in a 3D model library; or 
generating the 3D model based on the sketch of the candidate object.

For claim 19, Examiner believes this claim should be amended in the following manner:
A non-transitory memory storing one or more programs, which, when executed by one or more processors of a device with one or more cameras, cause the device to: 
obtain an input directed to a content creation interface, wherein the input corresponds to a sketch of a candidate object, and wherein the content creation interface facilitates creation of a computer-generated graphical [[objects]] object presentable using the device; 
obtain a three-dimensional (3D) model using the input that corresponds to the sketch of the candidate object; 
generate [[a]] the computer-generated graphical object using the [[obtained]] 3D model; and 
cause presentation of the computer-generated graphical object together with imagery obtained using the one or more cameras of the device.

For claim 20, Examiner believes this claim should be amended in the following manner:
The non-transitory memory of claim 19, wherein obtaining the 3D model includes one of: 
matching the sketch of the candidate object to the 3D model that is pre-existing in a 3D model library; or 
generating the 3D model based on the sketch of the candidate object.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 12, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For dependent claim 2, parent claim 1 establishes “a three-dimensional (3D) model” and “the obtained 3D model”. Claim 2 goes on to recite the phrase “the 3D model” and it is unclear and ambiguous to which of the “3D model” and the “obtained 3D model” is being referenced by the phrase “the 3D model”. Examiner has suggested amendments to the claims in the claim objections discussed above to resolve the ambiguity.
For dependent claim 3, parent claim 1 establishes “a three-dimensional (3D) model” and “the obtained 3D model”. Claim 3 goes on to recite the phrase “the 3D model” and it is unclear and ambiguous to which of the “3D model” and the “obtained 3D model” is being referenced by the phrase “the 3D model”. Examiner has suggested amendments to the claims in the claim objections discussed above to resolve the ambiguity.
For dependent claim 12, parent claim 1 establishes “a computer-generated graphical object” and intervening claim 11 further establishes “the presented computer-generated graphical object”. Claim 12 goes on to recite the phrase “the computer-generated graphical object” and it is unclear and ambiguous to which of the “computer-generated graphical object” and the “presented computer-generated graphical object” is being referenced by the phrase “the computer-generated graphical object”. Examiner has suggested amendments to the claims in the claim objections discussed above to resolve the ambiguity.
For dependent claim 17, parent claim 16 establishes “a three-dimensional (3D) model” and “the obtained 3D model”. Claim 17 further establishes “a pre-existing 3D model”. Claim 17 goes on to recite the phrase “the 3D model” and it is unclear and ambiguous to which of the “3D model”, the “obtained 3D model” and the “pre-existing 3D model” is being referenced by the phrase “the 3D model”. Examiner has suggested amendments to the claims in the claim objections discussed above to resolve the ambiguity.
For dependent claim 20, parent claim 19 establishes “a three-dimensional (3D) model” and “the obtained 3D model”. Claim 20 further establishes “a pre-existing 3D model”. Claim 20 goes on to recite the phrase “the 3D model” and it is unclear and ambiguous to which of the “3D model”, the “obtained 3D model” and the “pre-existing 3D model” is being referenced by the phrase “the 3D model”. Examiner has suggested amendments to the claims in the claim objections discussed above to resolve the ambiguity.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 9 and 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Needham et al. (U.S. Patent Application Publication 2018/0096528 A1, hereinafter “Needham”) in view of Kwan et al., Mobi3DSketch: 3D Sketching in Mobile AR¸ Proceedings of the 2019 CHI Conference on Human Factors in Computing Systems, May 2019 (hereinafter “Kwan”) (made of record of the IDS submitted 8/22/2021) and Li et al., Sketch-based 3D Model Retrieval by Incorporating 2D-3D Alignment, Multimedia Tools and Applications, Vol. 65, No. 3, 2013, pages 363-385 (hereinafter “Li”).

For claim 1, Needham discloses a method (disclosing a method (pages 2-3/par. 21)) comprising: at a device including one or more cameras and non-transitory memory coupled to one or more processors (disclosing an augmented reality (AR) display device such as a smartphone or tablet including cameras and memory coupled to processors and processing units (pages 1-2/par. 13; pages 2-3/par. 21-22 and pages 4/par. 34-35)): obtaining an input directed to a content creation interface, and wherein the content creation interface facilitates creation of computer-generated graphical objects presentable using the device (disclosing a user interface as a content creation interface to obtain input from a user to select AR models of interest for rendering of corresponding computer-generated graphical objects by a graphics processing unit to be displayed by the smartphone or tablet as a computing device (pages 1-2/par. 13; page 4/par. 28, 29 and 35; and pages 4-5/par. 36)); obtaining a three-dimensional (3D) model using the input (disclosing a selected 3D AR model is retrieved based on the input from the user (Fig. 4; page 4/par. 28 and pages 4-5/par. 36)); generating a computer-generated graphical object using the obtained 3D model (disclosing the selected 3D AR model is rendered into a corresponding computer-generated graphical object of an AR scene by the graphics processing unit to be displayed by the smartphone or tablet as a computing device (pages 1-2/par. 13; page 4/par. 28, 29 and 35; and pages 4-5/par. 36)); and causing presentation of the computer-generated graphical object together with imagery obtained using the one or more cameras of the device (disclosing the cameras as a scanner to capture an image of a scene so that the captured scene is rendered with the computer-generated graphical object of the selected 3D AR model to generate an AR scene for display  (Fig. 1; page 1/par. 12; and page 4/par. 28, 29 and 35)).
Needham does not disclose an input corresponds to a sketch of an object. 
Examiner finds Needham discloses causing presentation of a computer-generated graphical object together with imagery obtained using one or more cameras of a device.
In any case, these limitations are well-known in the art as disclosed in Kwan.
Kwan similarly discloses a system and method for presenting augmented reality on mobile devices such as smartphones as computing devices (page 1/Fig. 1). Kwan explains its mobile device obtains input from a user such as sketching of objects to create computer-generated graphical objects (page 1/Fig. 1 and pages 3-5/Figs 3-9). Kwan further explains the computer-generated graphical objects are presented together with imagery obtained using camera(s) of the mobile device (page 1/Fig. 1; page 3/Fig. 2 and pages 3-5/Figs 3-9). It follows Needham may be accordingly modified with the teachings of Kwan to obtain its user input as a sketch for the generation of graphical objects to be presented together with imagery obtained using its cameras of its device.
A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify Needham with the teachings of Kwan. Kwan is analogous art in dealing with a system and method for presenting augmented reality on mobile devices such as smartphones as computing devices (page 1/Fig. 1). Kwan discloses its support for sketching is advantageous in enabling users to appropriately create 3D designs and objects for presentation in augmented reality (page 1/Fig. 1). Consequently, a PHOSITA would incorporate the teachings of Kwan into Needham for enabling users to appropriately create 3D designs and objects for presentation in augmented reality. 
Needham as modified by Kwan does not disclose obtaining a three-dimensional (3D) model using an input that corresponds to a sketch of a candidate object.
However, these limitations are well-known in the art as disclosed in Li.
Li similarly discloses a system and method for retrieving 3D models in response to user input (page 363). Li likewise discloses user input may take the form of sketching (pages 363, 373 and 374). Li explains the sketch is of a candidate object and a corresponding 3D model is retrieved for the sketch of the candidate object (pages 373-376/Figs. 6-8). It follows Needham and Kwan may be accordingly modified with the teachings of Li to retrieve its 3D model using its input of sketching where the sketch is of a candidate object.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Needham and Kwan with the teachings of Li. Li is analogous art in dealing with a system and method for retrieving 3D models in response to user input (page 363). Li discloses its sketch-based model retrieval is advantageous in facilitating an intuitive and convenient scheme for users to search for relevant 3D models (pages 363-364). Consequently, a PHOSITA would incorporate the teachings of Li into Needham and Kwan for facilitating an intuitive and convenient scheme for users to search for relevant 3D models. Therefore, claim 1 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 2, depending on claim 1, Needham as modified by Kwan and Li discloses wherein obtaining the 3D model includes matching the sketch of the candidate object to a pre-existing 3D model in a 3D model library (Li similarly discloses a system and method for retrieving 3D models in response to user input (page 363); Li likewise discloses user input may take the form of sketching (pages 363, 373 and 374); Li explains the sketch is of a candidate object so that the sketch of the candidate object is matched to a corresponding pre-existing 3D model in a 3D model database as a 3D model library (pages 373-376/Figs. 6-8 and page 382); and it follows Needham and Kwan may be accordingly modified with the teachings of Li to retrieve its 3D model using its input of sketching where the sketch is of a candidate object).

For claim 3, depending on claim 1, Needham as modified by Kwan and Li discloses wherein obtaining the 3D model includes generating the 3D model based on the sketch of the candidate object (Kwan similarly discloses a system and method for presenting augmented reality on mobile devices such as smartphones as computing devices (page 1/Fig. 1); Kwan explains its mobile device obtains input from a user such as sketching of objects to generate 3D models for the creation of corresponding computer-generated graphical objects (page 1/Fig. 1, pages 3-5/Figs 3-9 and page 9); and it follows Needham may be accordingly modified with the teachings of Kwan and Li to obtain its user input as a sketch of the candidate object for the generation of its 3D model based on its sketch of the candidate object). 

For claim 4, depending on claim 1, Needham as modified by Kwan and Li discloses wherein the input corresponds to at least one of one or more stylus inputs, one or more touch inputs, one or more finger tracking inputs, one or more hand tracking inputs, or one or more eye tracking inputs directed to the content creation interface (Kwan similarly discloses a system and method for presenting augmented reality on mobile devices such as smartphones as computing devices (page 1/Fig. 1); Kwan explains its mobile device obtains input from a user such as sketching of objects to create computer-generated graphical objects where the input is touch inputs directed to a user interface (page 1/Fig. 1 and pages 3-5/Figs 3-9); and it follows Needham may be accordingly modified with the teachings of Kwan to obtain its user input as a sketch from touch inputs directed to its content creation interface).

For claim 5, depending on claim 1, Needham as modified by Kwan and Li discloses further comprising: displaying the content creation interface together with imagery obtained using the one or more cameras of the device (Kwan similarly discloses a system and method for presenting augmented reality on mobile devices such as smartphones as computing devices (page 1/Fig. 1); Kwan explains its mobile device obtains input from a user such as sketching of objects to create computer-generated graphical objects (page 1/Fig. 1 and pages 3-5/Figs 3-9); Kwan further explains the computer-generated graphical objects are presented together with a user interface and imagery obtained using camera(s) of the mobile device for display on the mobile device (page 1/Fig. 1; page 3/Fig. 2 and pages 3-5/Figs 3-9); and it follows Needham may be accordingly modified with the teachings of Kwan to obtain its user input as a sketch for the generation of graphical objects to be presented together with a user interface and imagery obtained using its cameras of its device for display on its device).

For claim 6, depending on claim 1, Needham as modified by Kwan and Li discloses further comprising: causing display of the content creation interface on a second device (Needham explains its user interface and rendered AR scene may be streamed remotely to separate devices across a network (pages 4-5/par. 35-36 and pages 8-9/par. 91)).

For claim 8, depending on claim 1, Needham as modified by Kwan and Li discloses determining a display location for the computer-generated graphical object using a location of the obtained input corresponding to the sketch of the candidate object, and wherein causing presentation of the computer-generated graphical object comprises causing presentation of the computer-generated graphical object at the determined display location (Needham discloses determining a display location for the computer-generated graphical object to be rendered for the selected 3D AR model using a location of the user input to select the display location so that the computer-generated graphic object is rendered at the display location (pages 1-2/par. 13; page 4/par. 28, 29 and 35; and pages 4-5/par. 36); Kwan similarly discloses a system and method for presenting augmented reality on mobile devices such as smartphones as computing devices (page 1/Fig. 1); Kwan explains its mobile device obtains input with locations from a user such as sketching of objects to create computer-generated graphical objects at the input locations (page 1/Fig. 1 and pages 3-5/Figs 3-9); Kwan further explains the computer-generated graphical objects are presented together with imagery obtained using camera(s) of the mobile device (page 1/Fig. 1; page 3/Fig. 2 and pages 3-5/Figs 3-9); and it follows Needham may be accordingly modified with the teachings of Kwan and Li to obtain its user input as a sketch of the candidate object at input locations for the generation of its 3D model based on its sketch of the candidate object at the input locations). 

For claim 9, depending on claim 1, Needham as modified by Kwan and Li discloses wherein at least one rotational dimension of the computer-generated graphical object corresponds to an angle of the content creation interface (Kwan similarly discloses a system and method for presenting augmented reality on mobile devices such as smartphones as computing devices (page 1/Fig. 1); Kwan explains its mobile device obtains input from a user such as sketching of objects to create computer-generated graphical objects (page 1/Fig. 1 and pages 3-5/Figs 3-9); Kwan further explains a rotational dimension of a computer-generated graphical object corresponds to an orientation as an angle of a user interface to rotate the computer-generated graphical object (pages 3-5/Fig. 6 and Table 1); and it follows Needham may be accordingly modified with the teachings of Kwan to adjust a rotational dimension of its computer-generated graphical object based on an angle of its content creation interface to appropriately manipulate its computer-generated graphical object).

For claim 11, depending on claim 1, Needham as modified by Kwan and Li discloses further comprising: obtaining an additional input directed to the presented computer-generated graphical object; and modifying the presented computer-generated graphical object according to the additional input (Kwan similarly discloses a system and method for presenting augmented reality on mobile devices such as smartphones as computing devices (page 1/Fig. 1); Kwan explains its mobile device obtains input from a user such as sketching of objects to create computer-generated graphical objects for presentation (page 1/Fig. 1 and pages 3-5/Figs 3-9); Kwan further explains obtaining additional user input for modifying a presented computer-generated graphical object (pages 3-5/Fig. 6 and Table 1); and it follows Needham may be accordingly modified with the teachings of Kwan to obtain additional user input to appropriately manipulate its presented computer-generated graphical object).

For claim 12, depending on claim 11, Needham as modified by Kwan and Li discloses wherein modifying the computer-generated graphical object includes at least one of scaling, rotating, translating, or animating the computer-generated graphical object (Kwan similarly discloses a system and method for presenting augmented reality on mobile devices such as smartphones as computing devices (page 1/Fig. 1); Kwan explains its mobile device obtains input from a user such as sketching of objects to create computer-generated graphical objects for presentation (page 1/Fig. 1 and pages 3-5/Figs 3-9); Kwan further explains obtaining additional user input for modifying a presented computer-generated graphical object where the modifying may be a scaling, rotation or translation of the computer-generated graphical object (pages 3-5/Fig. 6 and Table 1); and it follows Needham may be accordingly modified with the teachings of Kwan to obtain additional user input to appropriately manipulate its presented computer-generated graphical object).

For claim 13, depending on claim 11, Needham as modified by Kwan and Li discloses wherein modifying the computer-generated graphical object includes modifying at least one of a color, texture, shading, shadow, or shape of the computer-generated graphical object (Needham explains the computer-generated graphical object for its selected 3D AR model may have different color options (page 6/par. 55); Kwan similarly discloses a system and method for presenting augmented reality on mobile devices such as smartphones as computing devices (page 1/Fig. 1); Kwan explains its mobile device obtains input from a user such as sketching of objects to create computer-generated graphical objects for presentation (page 1/Fig. 1 and pages 3-5/Figs 3-9); Kwan further explains obtaining additional user input for modifying a presented computer-generated graphical object (pages 3-5/Fig. 6 and Table 1) where the additional user input may include color picking (page 7); and it follows Needham may be accordingly modified with the teachings of Kwan to obtain additional user input to appropriately manipulate a color of its presented computer-generated graphical object).

For claim 14, depending on claim 1, Needham as modified by Kwan and Li discloses wherein the content creation interface corresponds to a two-dimensional (2D) content creation interface (Kwan similarly discloses a system and method for presenting augmented reality on mobile devices such as smartphones as computing devices (page 1/Fig. 1); Kwan explains its mobile device obtains input from a user such as sketching of objects to create computer-generated graphical objects (page 1/Fig. 1 and pages 3-5/Figs 3-9); Kwan explains its mobile device accepts 2D inputs as a 2D user interface (page 1/Fig. 1; and pages 3-5/Figs 3-9); and it follows Needham may be accordingly modified with the teachings of Kwan to implement its content creation interface as a 2D content creation interface to appropriately create its computer-generated graphical object).

For claim 15, depending on claim 1, Needham as modified by Kwan and Li discloses wherein the content creation interface corresponds to a three-dimensional (3D) content creation interface (Kwan similarly discloses a system and method for presenting augmented reality on mobile devices such as smartphones as computing devices (page 1/Fig. 1); Kwan explains its mobile device obtains input from a user such as sketching of objects to create computer-generated graphical objects (page 1/Fig. 1 and pages 3-5/Figs 3-9); Kwan explains its mobile device accepts 3D inputs as a 3D user interface (page 1/Fig. 1; and pages 3-5/Figs 3-9); and it follows Needham may be accordingly modified with the teachings of Kwan to implement its content creation interface as a 3D content creation interface to appropriately create its computer-generated graphical object).

For claim 16, Needham as modified by Kwan and Li discloses a device comprising: one or more processors; a non-transitory memory; one or more cameras (Needham discloses an augmented reality (AR) display device such as a smartphone or tablet including cameras and memory coupled to processors and processing units (pages 1-2/par. 13; pages 2-3/par. 21-22 and pages 4/par. 34-35)); and one or more programs stored in the non-transitory memory, which, when executed by the one or more processors (Needham discloses the memory stores programs for execution by the processors and processing units to perform the functions of the AR display device (pages 1-2/par. 13 and pages 4/par. 34-35)), cause the device to perform the method of claim 1 (see above as to claim 1).

For claim 17, depending on claim 16, this claim is a combination of the limitations of claim 16 and claims 2 and 3. It follows claim 17 is rejected for the same reasons as to claim 16 and claims 2 and 3.

For claim 18, depending on claim 16, this claim is a combination of the limitations of claim 16 and claim 7. It follows claim 18 is rejected for the same reasons as to claim 16 and claim 7.

For claim 19, Needham as modified by Kwan and Li discloses a non-transitory memory storing one or more programs, which, when executed by one or more processors of a device with one or more cameras (Needham discloses an augmented reality (AR) display device such as a smartphone or tablet including cameras and memory coupled to processors and processing units (pages 1-2/par. 13; pages 2-3/par. 21-22 and pages 4/par. 34-35); Needham discloses the memory stores programs for execution by the processors and processing units to perform the functions of the AR display device (pages 1-2/par. 13 and pages 4/par. 34-35)), cause the device to perform the method of claim 1 (see above as to claim 1).

For claim 20, depending on claim 19, this claim is a combination of the limitations of claim 19 and claims 2 and 3. It follows claim 20 is rejected for the same reasons as to claim 19 and claims 2 and 3.

For claim 21, depending on claim 19, this claim is a combination of the limitations of claim 19 and claim 7. It follows claim 21 is rejected for the same reasons as to claim 19 and claim 7.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Needham in view of Kwan and Li further in view of Gruber et al. (U.S. Patent Application Publication 2015/0262412 A1, hereinafter “Gruber”).

For claim 7, depending on claim 1, Needham as modified by Kwan and Li does not specifically disclose obtaining a mesh having a texture.
However, these limitations are well-known in the art as disclosed in Gruber.
Gruber similarly discloses a system and method for presenting augmented reality (page 1/par. 2) by rendering a 3D model to create a computer-generated graphical object (page 1/par. 3 and page 5/par. 50). Gruber explains the computer-generated graphical object may be created by obtaining a textured 3D mesh (page 5/par. 50). It follows Needham, Kwan and Li may be accordingly modified with the teachings of Gruber to obtain a mesh having a texture to generate its computer-generated graphical object.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Needham, Kwan and Li with the teachings of Gruber. Gruber is analogous art in dealing with a system and method for presenting augmented reality (page 1/par. 2) by rendering a 3D model to create a computer-generated graphical object (page 1/par. 3 and page 5/par. 50). Gruber discloses its use of a textured mesh is advantageous in representing a 3D model to appropriately render and create a corresponding computer-generated graphical object (page 1/par. 3 and page 5/par. 50). Consequently, a PHOSITA would incorporate the teachings of Gruber into Needham, Kwan and Li for representing a 3D model to appropriately render and create a corresponding computer-generated graphical object. Therefore, claim 7 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Needham in view of Kwan and Li further in view of Anderson (U.S. Patent 6,954,899).

For claim 10, depending on claim 1, Needham as modified by Kwan and Li does not disclose generating haptic feedback while obtaining input in accordance with a determination that the input is within a threshold distance to a boundary of a user interface.
However, these limitations are well-known in the art as disclosed in Anderson.
Anderson similarly discloses a system and method for obtaining user input by a user interface (col. 2/lines 7-24). Anderson explains a user interface may be defined with boundaries so that haptic feedback is generated when the user input approaches the boundaries such that the user input is within a threshold distance of the boundaries (col. 3/lines 12-67 and col. 4/lines 1-23; and col. 8/lines 10-26). It follows Needham, Kwan and Li may be accordingly modified with the teachings of Anderson to generate haptic feedback while obtaining its input corresponding to its sketch of its candidate object in accordance with a determination that its input is within a threshold distance to a boundary of its content creation interface.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Needham, Kwan and Li with the teachings of Anderson. Anderson is analogous art in dealing with a system and method for obtaining user input by a user interface (col. 2/lines 7-24). Anderson discloses its use of haptic feedback is advantageous in appropriately informing a user where user input has approached the boundaries of a user interface to improve control over the user interface (col. 3/lines 12-67 and col. 4/lines 1-23; and col. 8/lines 10-26). Consequently, a PHOSITA would incorporate the teachings of Anderson into Needham, Kwan and Li for appropriately informing a user where user input has approached the boundaries of a user interface to improve control over the user interface. Therefore, claim 10 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/           Primary Examiner, Art Unit 2613